Title: To George Washington from William Duer, 16 March 1779
From: Duer, William
To: Washington, George


Sir
Phills Hill [N.J.] March 16th 1779
I feel myself obliged to you for the Intimation you have been kind enough to give me, on the Means necessary to be persued in order to have an Interveiw with Mr Elliot at Staten Island. Though the Resolution of Congress (to which I suppose your Excellency alludes) cannot, agreably to my Idea, be construed so rigorously as to Extend to my Application, yet as you conceive it in a different Point of Veiw, I would not wish to Sollicit an Indulgence which might Expose you Even to the Suspicion of an improper Discrimination—From this Consideration, and from an Apprehension that the Interveiw I proposed might (from the public Character I have lately Sustain’d) give to the Enemy an Opportunity of Assigning Reasons for it, injurious to the Interests of America, and perhaps to my own Character, I have resolved not to have a Meeting with Mr Elliott, but to Endeavor, by Some other Means, to communicate the Business I wish’d to converse with him on. I am with great Respect, Your Excellency’s Obedt Hble Servt
Wm Duer
